           Case 3:19-cv-01922-MEM Document 4 Filed 11/14/19 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA


IN THE MATTER OF APPLICATION FOR
ADMISSION TO PRACTICE IN THIS COURT



                                          PETITION

       I    Richard F. Griffin, Jr.                , hereby petition the United States District
Court for the Middle District of Pennsylvania to admit me to practice before that Court. ln
support of my petition, I state as follows:

My office address is:         Bredhoff & Kaiser PLLC

                              805 1Sth Street N.W Suite 1000

                              Washington, D.C. 20005

       Office Telephone               842-2600

       was admitted to practice before the Courts listed below on the date shown after
       I
the name of each Court, and I am currently a member in good standing of all those Courts.


 See Attached.




My attorney ldentification number is:     DC Bar No. 358323

                USE ONLY

           GENERAL ADMISSION:

 GRANTED BY THE COURT                                                Date


           SPECIAL ADMISSION:

 GRANTED BY THE COURT                                                Date
           Case 3:19-cv-01922-MEM Document 4 Filed 11/14/19 Page 2 of 5



Please Answer the Following Questions:


       All occasions, if any, on which I have been convicted of a crime (subsequent to my
becoming an attorney), censured, suspended, disciplined or disbarred by any court are set
forth as follows: (State the facts and circumstances connected with each; if none, state
"none".)


  None


        All occasions, if any, on which I have been held in contempt of court are set forth
as follows: (State the nature and final disposition of contempt; if none, state "none".)
None.
       I do              do   not X , have any disciplinary action, contempt or other
proceedings involving me pending before any court. (Check the appropriate space.) lf
there are pending proceedings, please explain
               -,
       I am seeking:

                     General Admission under Local Rule LR 83.8.1

               X     Special Admission (specify by a check which rule) under

       LR   83.8.2.1 X,       LR 83.8.2 .2        LR 83.8.2.3       or LR 83.8.2.4
                                             -,                 -                    -
lf seeking special admission under Local Rules LR 83.8.2.1 , LR 83.8.2.2, LR 83.8.2.3, or
LR 83.8.2.4, the basis for my admission under the designated rule is as follows:



    filed in the Middle District of Pennyslvania.

NAME THE PARTY YOU REPRESENT

   AFSCME Cou nc¡l 13
lf special admission is requested for a particular case, please list case number and caption

case   #            3:19-CV-01922-MEM
caption    +        Schaszberger v. AFSCME Council 13
            Case 3:19-cv-01922-MEM Document 4 Filed 11/14/19 Page 3 of 5



I understand that

       1)       lf seeking admission under Section LR 83.8.2.2, LR 83.8.2.3, or 83.8.2.4,
                I must submit a letter from a superior stating the agency with which I am
                employed and the duties performed which qualify me for admission under
                those sections.

       2)       lf petitioning for admission, only in a particular case, under Rule LR 83.8.2.'1   ,

                I need no sponsor's certificate. Any attorney specially admitted under LR
                83.8.2.1, shall, in each proceeding in which he or she appears, have
                associate counsel who is generally admitted under Local Rule 83.8.1 to
                practice in this court, whose appearance shall also be entered of record and
                upon whom all pleadings, motions, notices, and other papers may be served
                in accordance with any statute or applicable rule. The attendance of any
                such associate counsel upon the hearing of any motion or the taking of any
                testimony shall be sufficient appearance for the party or parties represented
                by such associate counsel. Either the specially admitted attorney or
                associate counsel must be fully prepared to participate in any hearings,
                arguments, conferences and trials. (See LR 83.9)

                lf special admission is requested for a particular case, please list the name,
                address, telephone number and bar identification number of associate
                counsel to be entered of record in the case:
                Amy L. Rosenberger IPA Bar No. 76257), Willig, Williams & Davidson
                (215\ 656-3600

       3)       lf seeking general admission under Rule LR 83.8.1, I must be a member of
                the bar of the Supreme Court of Pennsylvania and have a sponsor who is a
                member in good standing of the Bar of this Court present to move for my
                admission and I must submit the sponsor's certificate with my petition.

                                               R icharcl     F   Gri n. Jr
                                             PETITIONER

                                                 DC Bar No 35 832s
                                             (Bar ldentification Numberand State where admitted)
                                                 1 1 112t2019
                                             (Date)

By signing this petition for admission, I acknowledge that I have read the attached
Middle District of Pennsylvan ia Code of Professional Conduct and a gree to subscribe to
the standards set forth in the

NAME OF PETITIONER
        Case 3:19-cv-01922-MEM Document 4 Filed 11/14/19 Page 4 of 5


                             UNITED STATES DISTRICT COURT
                                        FOR THE
                            MIDDLE DISTRICT OF PENNSYLVANIA

                            CODE OF PROFESSIONAL CONDUCT

      As a member of the Bar of the United States District Court for the Middle District
of Pennsylvania, I will strive for the following professional ideal:

1.    The rule of law will govern my entire conduct. I will not violate the law or place myself
      above the law.

2.    I will treat with civility and respect the lawyers, clients, opposing parties, the court and all
      the officials with whom I work. Professional courtesy is compatible with vigorous
      advocacy and zealous representation. Even though antagonism may be expected by
      my client, it is not part of my duty to my client.

3     I will respect other lawyers' schedules as my own, and will seek agreement on meetings,
      depositions, hearings, and trial dates. A reasonable request for a scheduling
      accommodation should never be unreasonably refused,

4     Communications are life lines. I will keep the lines open. Telephone calls and
      correspondence are a two-way channel; I will respond to them prompfly.

5.    I will be punctual in appointments, communications and in honoring scheduled
      appearances. Neglect and tardiness are demeaning to others and to the judicial
      system.

o.    I will earnestly attempt to resolve differences through negotiation, expeditiously and
      without needless expense.

7     Procedural rules are necessary to judicial order and decorum. I will be mindful that
      pleadings, discovery processes and motions cost time and money. I will not use them
      heedlessly. lf an adversary is entitled to something, I will provide it without unnecessary
      formalities.

8.    I will not engage in conduct that brings disorder or disruption to the courtroom, I will
      advise my client and witnesses appearing in court of the proper conduct expected and
      required there and, to the best of my ability, prevent my client and witnesses from
      creating disorder or disruption.

9     Before dates for hearings or trials are set, or if that is not feasible immediately after such
      date has been set, I will attempt to verify the availability of necessary participants and
      witnesses so I can promptly notify the court of any likely problems.

                                                              I agree to subscribe to the above
                                                              Code of             al Conduct



                                                             Signature                                   l-"
       Case 3:19-cv-01922-MEM Document 4 Filed 11/14/19 Page 5 of 5



                Jurisdictions to \ilhich Admitted   - Richard F. GriffTn. Jr.
Jurisdiction                      Bar No. (If Applicable)       Date of Admission
Washineton, D.C. State Bar        358323                        I2lvt981
U.S. Supreme Court                302499                        6126t2017
U.S. Court of Appeals, DC Cir.    48133                         413012002
U.S. Court of Appeals, 3d Cir.                                  312011995
U.S. Court of Appeals,4th Cir.                                  3lt0ll99s
U.S. Court of Appeals. 6th Cir.                                 1212812009
U.S. District Courl, D.C.         358323                        t2lt8lt98l
U.S. District Court, Conn.        phvl0297                      1010812019 (pro hac vice\
U.S. District Court, NJ           PHV039411                     1012212019 (pro hac vice\
U.S. District Court, S,D. Ohio                                  lll05l20l8 (pro   hac vice)
U.S. District Courl, N.D. Ohio                                  0713012019 (pro hoc vice\
